Citation Nr: 0634127	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-34 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel
INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought.   

In September 2005, the Board remanded these matters to the RO 
to afford due process and for other development.  Following 
its completion of the Board's requested actions, the RO 
continued the denial of the veteran's claim (as reflected in 
an April 2006 supplemental SOC (SSOC)) and returned these 
matters to the Board for further appellate consideration.

In January 2005, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge in Washington, D.C.  A 
transcript of that hearing has been associated with the 
claims file.  

For the reason expressed below, the matter on appeal relating 
to the left knee is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The medical evidence of record reflects that it is at 
least as likely as not that the veteran's right knee 
condition is related to service. 



CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, a 
right knee condition was incurred as a result of active 
military service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claim.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service medical records reflect that in October 1957 the 
veteran sustained a right knee injury, which appeared to 
resolve without sequelae.  

The veteran was afforded a VA examination in March 2006 for 
the purpose of ascertaining whether the claimed knee 
disorders were related to service.  The physician documented 
that the veteran's post service employment involved carpet 
installation.  The examiner reviewed the service medical 
records and documented history of the injury to the right 
knee.  Imaging revealed early degenerative changes in the 
right knee.  Changes in the left knee were characterized as 
consistent with age.  The examiner offered the opinion that 
there was "at least some significant evidence for a cause 
and effect relationship between the [veteran's right knee] 
accident in 1957 and [his] current symptoms. . . ."  The 
examiner also offered that he would be inclined to apportion 
less than 50 percent of his current symptoms to that injury 
in 1957.  

The Board notes that the RO denied service connection for the 
right knee and appears to have relied heavily on the fact 
that the veteran has been engaged in carpet installation 
since service.  Even accepting for the sake of argument that 
such an occupation places extra strain on the knees, the 
Board is not in a position to deny service connection on such 
a basis.  Neither the Board nor the RO is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  In this 
case, the medical evidence expressly recognizes a 
relationship between the injury in service and at least some 
of the current right knee pathology.  Accordingly, service 
connection for a right knee condition is warranted.


ORDER

Service connection for a right knee condition is granted. 


REMAND

Service medical records are entirely silent as to findings, 
complaints, treatment or diagnoses relating to the left knee.  
Nevertheless, the veteran contends that his left knee 
disability was caused and/or aggravated by the injury 
sustained to his right knee during service.  Alternate 
theories of entitlement are encompassed within a single 
claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); 
see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004), 
aff'd 421 F.3d 1346 (Fed. Cir. 2005).  However, in this case, 
the veteran has not been provided with adequate VCAA notice 
or apprised of the governing criteria for establishing 
entitlement to service connection on the basis that a 
disablement is secondary to a service connected disability.  
See Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).  Therefore, in order to afford the 
veteran due process, a remand is necessary to cure this 
defect.  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise the 
veteran of the evidence and information 
necessary to substantiate his claim that 
his left knee condition is secondary to 
his service connected right knee and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
The AMC should also specifically request 
that the claimant provide any evidence in 
his possession that pertains to the claim 
as explicitly required by 38 C.F.R. § 
3.159(b).  38 U.S.C.A. § 5103(a) and (b) 
(West 2002 & Supp. 2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A 
record of this notification must be 
incorporated into the claims file.

2.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the RO 
must furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


